Argued May 1, 1924.
Plaintiff, appellant, was married to defendant in 1884; differences arose and they separated. She filed this bill to have a resulting trust declared in her favor in certain real estate, to which he had the legal title, on averments that it was partially paid with the proceeds received by him on the sale of other real estate to which he held title, but to the payment of which she had contributed a part of the cash consideration. The husband filed an answer denying that she paid anything. The case was tried and the court found that she contributed $345.71 to the purchase of the real estate and entered a decree that he was trustee for her "to the extent of the interest therein, to wit: $345.71" and restraining him from conveying "until he pays the said amount of $345.71" to the plaintiff. She has appealed, contending that her interest was $1,345.71.
It appeared that in 1906 they purchased premises No. 23 Albert Street, Mt. Washington, for $2,500 and that she contributed $345.71 to the consideration. They sold that property for $3,000. In 1920, the proceeds of that sale were used to purchase No. 328 Sylvania Avenue, Pittsburgh, to which title was taken in defendant's name and in which complainant's interest is fixed by the decree. *Page 479 
The evidence supports the findings of fact, to which plaintiff excepts, but on those findings we think the decree should be enlarged; the property to whose purchase she contributed $345.71, was sold at a profit of $500, in which she also had her proportionate interest, and as that interest, with what she had originally contributed, was part of the purchase price of the Sylvania Avenue property, it should be protected by the decree.
Her argument was devoted to another matter. In her bill she charged that on the sale of No. 23 Albert Street for $3,000, defendant, out of that sum, handed her $2,000 "with the understanding that she was to deposit the same in a joint account in the Union Savings Bank of Pittsburgh, in the names of [herself] and defendant, which she accordingly did." Defendant denied that allegation and averred that he deposited that sum "in the name of Albert L. Schleiden or Sarah A. Schleiden ...... that in case of this defendant's death, the said Sarah A. Schleiden would be in a position to withdraw said money from the Union Savings Bank." The evidence showed that the deposit was made to "Albert L. Schleiden or Sarah A. Schleiden." It was withdrawn by him in 1920 and used in the payment of the Sylvania Avenue property and the court found that "Sarah A. Schleiden had no title to any of said money and was not to acquire any title excepting in the case of the death of Albert L. Schleiden." Plaintiff complains of that finding. The evidence supports it, which is all that need be said now.
For the reason stated, however, we must direct a modification of the decree.
The record is remitted to the court below, with instructions to enlarge the decree by including in the value of plaintiff's interest in the premises therein described, the extent of her proportionate interest in the profit of $500 made in the sale of No. 23 Albert Street; in other respects the assignments of error are overruled; costs to be paid by appellee. *Page 480